UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-16477 COVENTRY HEALTH CARE, INC. (Exact name of registrant as specified in its charter) Delaware 52-2073000 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6705 Rockledge Drive, Suite 900, Bethesda, Maryland 20817 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (301) 581-0600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 29, 2011 Common Stock $.01 Par Value TABLE OF CONTENTS COVENTRY HEALTH CARE, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1:Financial Statements Consolidated Balance Sheets at June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the quarters and six months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3:Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 4:Controls and Procedures 28 PART II:OTHER INFORMATION ITEM 1:Legal Proceedings 29 ITEM 1A:Risk Factors 29 ITEM 2:Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 3:Defaults Upon Senior Securities 29 ITEM 4:(Removed and Reserved) 29 ITEM 5:Other Information 29 ITEM 6:Exhibits 30 SIGNATURES 31 INDEX TO EXHIBITS 32 2 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1: Financial Statements COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands) June 30, 2011 December 31, 2010 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - litigation escrow — Short-term investments Accounts receivable, net Other receivables, net Other current assets Total current assets Long-term investments Property and equipment, net Goodwill Other intangible assets, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical liabilities $ $ Accounts payable and other accrued liabilities Deferred revenue Current portion of long-term debt — Total current liabilities Long-term debt Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, $.01 par value; 570,000 authorized 193,169 issued and 148,451 outstanding in 2011 191,512 issued and 149,427 outstanding in 2010 Treasury stock, at cost; 44,718 in 2011; 42,085 in 2010 ) ) Additional paid-in capital Accumulated other comprehensive income, net Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 TABLE OF CONTENTS COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Quarters Ended June 30, Six Months Ended June 30, Operating revenues: Managed care premiums $ Management services Total operating revenues Operating expenses: Medical costs Cost of sales Selling, general and administrative Provider class action ) ) Depreciation and amortization Total operating expenses Operating earnings Interest expense Other income, net Earnings before income taxes Provision for income taxes Net earnings $ Net earnings per share: Basic earnings per share $ Diluted earnings per share $ Weighted average common shares outstanding: Basic Effect of dilutive options and restricted stock Diluted See accompanying notes to the condensed consolidated financial statements. 4 TABLE OF CONTENTS COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net earnings $ $ Adjustments to earnings: Depreciation and amortization Amortization of stock compensation Provider class action ) Provider class action – deferred tax adjustment ) Changes in assets and liabilities: Restricted cash – litigation escrow ) — Accounts receivable, net ) Other receivables ) Medical liabilities ) Accounts payable and other accrued liabilities ) ) Deferred revenue ) Other operating activities ) ) Net cash from operating activities ) Cash flows from investing activities: Capital expenditures, net ) ) Proceeds from sales of investments Proceeds from maturities of investments Purchases of investments ) ) Payments for acquisitions, net of cash acquired ) ) Net cash from investing activities ) Cash flows from financing activities: Proceeds from issuance of stock Payments for repurchase of stock ) ) Proceeds from issuance of debt, net — Repayment of debt ) — Excess tax benefit from stock compensation Net cash from financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the condensed consolidated financial statements. 5 TABLE OF CONTENTS COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) A. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated financial statements of Coventry Health Care, Inc. and its subsidiaries (“Coventry” or the “Company”) contained in this report are unaudited but reflect all normal recurring adjustments which, in the opinion of management, are necessary for the fair presentation of the results of the interim periods reflected. Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted pursuant to applicable rules and regulations of the Securities and Exchange Commission (“SEC”). Therefore, it is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10–K for the year ended December 31, 2010. The results of operations for the interim periods reported herein are not necessarily indicative of results to be expected for the full year. The year-end balance sheet data included in this report was derived from audited financial statements. Significant Accounting Policies Beginning January 1, 2011, the Patient Protection and Affordable Care Act, as amended by the Health Care and Education Reconciliation Act of 2010 (collectively, “PPACA”), mandates minimum medical loss ratios for health plans such that the percentage of health coverage premium revenue spent on health care medical costs and other allowable administrative expenses, including quality improvement and taxes, as defined by PPACA, equals or exceeds such minimum medical loss ratios with rebates to policyholders if the actual loss ratios fall below these minimums. The Company has a detailed projection process to estimate full year medical loss ratio results. Based on these current full year estimates, the Company has accrued a liability for a proportional amount of the projected annual estimate in the current quarter.These projections will be updated every quarter with resulting changes in accrued liabilities recorded on a pro rata year-to-date basis.The potential rebate liabilities are recorded in the “accounts payable and other accrued liabilities” line in the accompanying balance sheets and as contra-revenue in “managed care premiums” in the accompanying statement of operations. B. NEW ACCOUNTING STANDARDS In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06, “Improving Disclosures about Fair Value Measurements.” ASU 2010-06 requires, among other things, the separate presentation (gross basis) of information about purchases, sales, issuances, and settlements of financial instruments in the roll forward of activity in fair value measurements using significant unobservable inputs (Level 3).The Company adopted this provision on January 1, 2011, as required.The adoption of ASU 2010-06 did not affect the Company’s financial position or results of operations. In May 2011, the FASB issued ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”).” ASU 2011-04 requires additional fair value measurement disclosures, including: (a) quantitative information about the significant unobservable inputs used for Level 3 fair value measurements, a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs, and a description of the company’s valuation process, (b) any transfers between Level 1 and 2, (c) information about when the current use of a non-financial asset measured at fair value differs from its highest and best use, and (d) the hierarchy classification for items whose fair value is not recorded on the balance sheet but is disclosed in the notes. ASU 2011-04 is effective for fiscal periods beginning after December 15, 2011.The Company will adopt the disclosure requirements beginning in fiscal year 2012 and is currently evaluating the effects of the provisions of ASU 2011-04. In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” ASU 2011-05 allows an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in one continuous statement of comprehensive income or in two separate but consecutive statements.ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. Also, reclassification adjustments between comprehensive income and net income must be presented on the face of the financial statements. ASU 2011-05 is effective for fiscal years and interim periods beginning after December 15, 2011, with early adoption permitted. The Company is currently evaluating the effects of the provisions of ASU 2011-05. 6 TABLE OF CONTENTS C. SEGMENT INFORMATION The Company has the following three reportable segments:Health Plan and Medical Services, Specialized Managed Care and Workers’ Compensation.Each of these reportable segments, which the Company also refers to as “Divisions,” is separately managed and provides separate operating results that are evaluated by the Company’s chief operating decision maker. The Health Plan and Medical Services Division is primarily comprised of the Company’s traditional health plan Commercial Risk, Medicare Advantage and Medicaid businesses and products.Additionally, through this Division the Company contracts with various federal employee organizations to provide health insurance benefits under the Federal Employees Health Benefits Program (“FEHBP”) and offers managed care and administrative products to businesses that self-insure the health care benefits of their employees.This Division also contains the dental services business. The Specialized Managed Care Division includes the Company’s Medicare Part D, network rental and behavioral health benefits businesses. The Workers’ Compensation Division is comprised of fee-based, managed care services such as provider network access, bill review, care management services and pharmacy benefit management to underwriters and administrators of workers’ compensation insurance. The tables below summarize the operating results of the Company’s reportable segments through the gross margin level, as that is the measure of profitability used by the chief operating decision maker to assess segment performance and make decisions regarding the allocation of resources.A reconciliation of gross margin to operating earnings at a consolidated level is also provided.Total assets by reportable segment are not disclosed as these assets are not reviewed separately by the Company’s chief operating decision maker.The dollar amounts in the segment tables are presented in thousands. Quarter Ended June 30, 2011 Health Plan and Medical Services Specialized Managed
